DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment filed 17 June 2022. Claims 1, 7, 13, and 15-17 have been amended. Claims 1-20 are pending.

Response to Remarks/Amendment

[3]	Applicant's remarks filed 17 June 2022 have been fully considered and are addressed as follows:

[i]	In response to rejection(s) of claim(s) 1-20 under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 17 March 2022, Applicant provides the following remarks:


"…The claims are proffered to be methods of organizing human activity. Applicant respectfully disagrees...’certain methods of organizing human activity’ be limited by the term ‘certain’...the examples utilized in the MPEP to illustrate patent ineligibility are commonly directed to the use of computer as tools to perform that which could be performed by non-computer means...However, claims addressing a technical problem and providing a technical solution are outside of the enumerated categories and, therefore, patent eligible...the Examiner characterizes the claim as being directed to humans...this is mischaracterization...Specifically, the claims are directed to a ‘device’ and a repository comprising a ‘utilization record’ describing the use of the device. No human scheduling is recited... "

Applicant further remarks:

“…’claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind...Here, the human mind would need to, at least, read a record of a device’s utilization from a device utilization repository. Such a feat is incapable of being performed by a human absent the requisite computing devices...the ability to determine if a device is scheduled to be utilized, and comparing the schedule to the resolution record from the repository, is a task the human mind is not equipped to perform...When scheduled, the device is unavailable to be utilized for other purposes. If the scheduled use differs from what is recorded in a repository as the actual use, the device’s schedule is automatically modified and thereby available to perform the functionality for which it is intended...”

In response, Examiner respectfully disagrees and directs Applicant’s attention to the language of claim 1 as presented by amendment. Specifically, claim 1 recites “...a device utilization repository comprising a device utilization record of a device provided by the device that is paired with a scheduled resource and wherein the device utilization record comprises indicia of observed activity of the device and associated time thereof...”. With respect to the device utilization record, the Specification as Published paragraphs [0006] and [0054] indicate that the claimed records include “call logs, time and calendar database entries” (paragraph [0006]) and further that the device utilization record can include records of the device connecting to a particular communication server or making a phone call at a particular time (paragraph [0054]). While Applicant submits that a human mind cannot read the claimed device record, Examiner respectfully disagrees and maintains that a human could reasonably be relied upon to be able to review call logs of device connection records and derive a pattern of device usage by applying mental processing.

Similarly, while Applicant contends that the claimed invention includes “an ability to determine if a device is scheduled to be utilized and that when scheduled, the device is unavailable to be utilized for other purposes and that if the scheduled use differs from what is recorded in a repository as the actual use, the device’s schedule is automatically modified and thereby available to perform the functionality for which it is intended”, Examiner respectfully disagrees, with respect to the scheduling of the resource, the Specification reasonably establishes that the scheduling is in the form of a calendar and the scheduled “resource” is in reference to a human operator having events scheduled in a calendar. Accordingly, the claim language, as reasonably understood in light of the supportive disclosure, does not include at least “the device is unavailable to be utilized for other purposes and that if the scheduled use differs from what is recorded in a repository as the actual use, the device’s schedule is automatically modified and thereby available to perform the functionality for which it is intended” as stated by Applicant.

NOTE: For Applicant’s benefit, Examiner notes that amendments to specify that the recited schedule is directed to a device schedule and that a device that is scheduled for an activity is unavailable to be utilized for other purposes by a programmed, rather than administrative, mechanism could serve to overcome the maintained rejection under 35 U.S.C. 101. However, as presented, the “utilization record” is reasonably understood to be a log or record readable by a human user and the schedule adjustments are not directed to the schedule of a device, but rather a human user who operates the device. 
 
Accordingly, Examiner respectfully maintains that the claims as presented remain directed to ineligible subject matter. Examiner directs Applicant’s attention to the claim limitations of representative claim 7. Claim 7 includes “…accessing a device utilization...record…”, “…accessing...scheduled activities of the scheduled resource…”, and “…performing a modification to a subsequent instance of the recurring scheduled activity…”. With respect to the enumerated groupings, the steps identified above are reasonably understood be assessing records and meeting attendance for a recurring scheduled activity and adjusting the schedule for subsequent instance of the meeting based on the assessment. Respectfully, the recited scheduled activities are reasonably understood to constitute meetings having a plurality of human actors (e.g., resources) in attendance. Organizing and adjusting scheduled activities for human actors is reasonably a form of organizing and directing the actions and activities of people. Accordingly, Examiner respectfully maintains that considered as an ordered combination, the steps/functions of claim 7 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of Organizing Human Activity, namely: managing personal behavior or relationships or interactions between people as set forth in the present 2019 PEG. 

Examiner further maintains that “…performing a first determination of whether non-attendance of the scheduled resource...is present, comprising determining whether a time of the first instance of the recurring scheduled activity differs from the associated time of the device utilization record…”, and “…upon a determination of non-attendance exists,...performing a modification to a subsequent instance of the recurring scheduled activity of the calendar data, wherein the modification attenuates the difference between the recurring scheduled activity and the device utilization record…” constitute functions/steps performable by human mental processing. 

Accordingly, Examiner respectfully maintains that claim 7 indicates that each of the steps of claim 7 are performed “by a processor”. While the introduced processor is addressed further below, Examiner notes that the claims as amended merely indicate, in a general manner, that the steps of performed, by a processor in an unspecified manner. Absent further clarification of the processing steps executed by the recited “processor”, one of ordinary skill in the art would readily understand that comparing a device log or use record to a scheduled meeting and determining based on a lack of records or discrepancy between the records to modify subsequent attributes of a recurring meeting are practicable/performable by a human using pen and paper and/or by employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 7 as presented by amendment, includes a recitation of “by at least one processor” in each limitation of the claim. Accordingly, the processor is identified as generally applied to each of the accessing a device utilization repository, accessing a calendar repository, performing....a...determination of non-attendance...upon determining that... the recurring scheduled activity differs from the device utilization record, and performing a modification to a subsequent instance of the recurring scheduled activity, wherein the modification attenuates the difference between the recurring scheduled activity and the device utilization record limitations. 

The inclusion of the processor in each of the limitations presents a candidate additional element for consideration under Step 2A prong 2 of the 2019 PEG. However, as presented, the function(s) reasonably attributable to the claimed processor are limited to receiving data or information via a network (e.g., accessing device utilization records), storing and retrieving information from a memory (e.g., stored device records in a repository and stored instances of the recurring activity) and performing tasks that are otherwise performable in the human mind (e.g., performing determinations of non-attendance and modifying scheduled activity). 
Applicant remarks that the processor of claims 1, 7, and 15 “...generates a modification to a data base record utilized for subsequent iterations of a recurring event on a particular occurrence of the scheduled event being determined to not coincide with a record having g a time of use of a device...” and thereby integrates the abstract idea into a practical application. The amendments further indicate that the claimed processor “monitors at least one of the device and a component...”. With respect to the monitoring, while monitoring of network activity of a device could present an integrating technical element, the present limitation is reasonably met by the computer simply receiving the utilization record from the device or component, i.e., transmission of data over a network.

Examiner respectfully maintains that updating or modifying a database record based on a comparison to another record is reasonably met by a human comparing time records and changing a meeting time using a standard calendar application as would have been performed manually using a paper-based calendar. However, Examiner notes that clarification of any calculations conducted by the recited processor to calculate specific modification could present an integrating technical element. However, as claimed the sole technical function recited is to retrieve records from computer storage and store new or updated records in computer storage. As noted previously, using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.


Merely stating that a general action or activity is performed “by a processor” fails to indicate processing steps which would indicate that the application of the underlying technology provides an integrating technical element under step 2A prong 2. For example, accessing utilization records in a utilization repository by a processor merely required the method to include storing and retrieving data from a computer memory, which is performable by a generic device having memory for storing and retrieving data. Similarly, the indication that performing determinations of non-attendance, determining an instance of the recurring activity differs from the device record and performing a modification to a subsequent instance to attenuate the difference as performed “by a processor” merely requires the display of the device records and calendar data for the recurring meeting to a user capable of determining a difference and adjusting the start time of the next meeting to reduce the difference. In other words, the underlying technology is merely required to employ generic capacities of displaying information and receiving and storing data, i.e., modification to the meeting, in memory. 

Respectfully, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of assessing records and meeting attendance for a recurring scheduled activity and adjusting the schedule for subsequent instance of the meeting based on the assessment using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from computer memory and transmitting information over a computer network. The claimed assessing records and meeting attendance for a recurring scheduled activity and adjusting the schedule for subsequent instance of the meeting based on the assessment benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

With respect to consideration of evidence that the claimed invention presents significantly more than the abstract idea under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 7 as presented by amendment, includes a recitation of “by at least one processor” in each limitation of the claim. Accordingly, the processor is identified as generally applied to each of the accessing a device utilization repository, accessing a calendar repository, performing....a...determination of non-attendance...upon determining that... the recurring scheduled activity differs from the device utilization record, and performing a modification to a subsequent instance of the recurring scheduled activity, wherein the modification attenuates the difference between the recurring scheduled activity and the device utilization record limitations. 

Examiner respectfully maintains that these elements, and the claimed functions identified as associated with and/or engaging these elements (as noted above in consideration of candidate technical elements under step 2A prong 2) fail to identify functions performed by the underlying technology that amount(s) to significantly more than the recited abstract idea. In support of Examiner’s maintained conclusion that the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2021/0049531, Examiner notes paragraphs [0087]-[0094]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. As noted above the functions performed by the underlying technology are limited to storing and retrieving information from computer memory, transmitting information over computer network, and performing repetitive calculations performable by mental processing such as determining a discrepancy between device records and meeting attendance. Accordingly, Examiner respectfully maintains that the non-technical functions of assessing records and meeting attendance for a recurring scheduled activity and adjusting the schedule for subsequent instance of the meeting based on the assessment benefit from the use of computer technology, but fail to improve the underlying technology.
With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.

Claim Rejections - 35 USC § 112

[4]	Previous rejection(s) of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has/have been overcome by the amendments to the subject claims and is/are withdrawn.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[5]	Previous rejection(s) of claims 1-20 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea has/have not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendment for further clarification.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-20 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.
The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1, 7, and 15 are directed to a system and methods, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1, 7, and 15 are determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 7, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of assessing records and meeting attendance for a recurring scheduled activity and adjusting the schedule for subsequent instance of the meeting based on the assessment, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed serves to adjust scheduled meeting criteria responsive to attendance of participants, which is an ineligible concept of Organizing Human Activity, namely: managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions) (e.g., modifying meeting schedules).

Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 


In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 7. Claim 7 includes:
“…accessing a device utilization...record…”, “…accessing...scheduled activities of the scheduled resource…”, and “…performing a modification to a subsequent instance of the recurring scheduled activity…”. Considered as an ordered combination, the steps/functions of claim 7 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of analyzing and organizing meeting criteria and records associated with a scheduled meeting, which is an ineligible concept of Organizing Human Activity, namely: managing personal behavior or relationships or interactions between people, as set forth in the 2019 PEG. 
Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 7 recites: “…performing a first determination of non-attendance of the scheduled resource...upon determining the first instance of the recurring scheduled activity differs from the device utilization record…”, and “…upon a determination of non-attendance, performing a modification to a subsequent instance of the recurring scheduled activity, wherein the modification attenuates the difference between the recurring scheduled activity and the device utilization record…”. Respectfully, absent further clarification of the processing steps executed by the recited device (i.e., the processor of system claim 1), one of ordinary skill in the art would readily understand that comparing a device log or use record to a scheduled meeting and determining based on a lack of records or discrepancy between the records to modify subsequent attributes of a recurring meeting are practicable/performable by a human using pen and paper and/or by employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 7 that potentially integrate the exception include the “device utilization repository” and the “device paired with a scheduled resource”. With respect to these potential additional elements, the claimed “device utilization repository” is identified as being accessed for records. The claimed “device” is identified as providing records to the repository. 
With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., device records are accessed and a device provides utilization records etc.) as associated with a respective “device” or “repository”. The limitations provide no further clarification with respect to the functions performed by the “device” and “repository” in producing the claimed result. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g., performing determinations of non-attendance and modifying scheduled activity), and sending and receiving information over a network. 

Accordingly, claim 7 is reasonably understood to be conducting standard, and formally manually performed process of analyzing and organizing meeting criteria and records associated with a scheduled meeting using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from a computer memory. The claimed determining analyzing and organizing meeting criteria and records associated with a scheduled meeting benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2021/0049531, Examiner notes paragraphs [0087]-[0094]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) store records in a device repository; (2) transmit records from a device to the repository; and (3) modify a subsequent instance of a meeting (See system claim 1 and the indication that the processor modifies the subsequent instance of the meeting); While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., device records from a device to the repository); (2) storing and retrieving information and data from a generic computer memory (e.g., accessing records from the repository and modifying stored recurrent meeting criteria based on comparisons – system claim 1); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., determining a discrepancy). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of data elements that are of utility to a user performing the specific method of analyzing and organizing meeting criteria and records associated with a scheduled meeting. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., analyzing and organizing meeting criteria and records associated with a scheduled meeting, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of analyzing and organizing meeting criteria and records associated with a scheduled meeting benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claims 1 and 15, directed to a second method further including a second determination of a non-attendance and a system for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 2-6, 8-14, and 16-20, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).


Allowable Subject Matter

[6]	Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 as presented herein. 

Subject Matter Overcoming the Art of Record

[7]	The most closely applicable prior art of record is referred to in the Office Action mailed 4 March 2021 as Bisti et al. (United States Patent Application Publication No. 2018/0018612). While Bisti et al. is similar to the instant application in many respects, there are clear patentable distinctions. While Bisti et al. disclose a process for determining, based on device activity, a recurring meeting and further identify non-attendance of at least one participant in an instance of a recurring meeting, Bisti et al. does not compare an individual user’s calendar data to the device record for that individual. Therefore, Bisti et al. fail to specify that the non-attendance is determined based on an identified discrepancy between a device record for a device that is paired to an individual user and calendar data for the recurring scheduled activity. Similarly, while Bisti et al. disclose adjusting meeting information based on changed attendance, that changes/modifications of Bisti et al. are not directed to modifying subsequent instances to attenuate a difference between the scheduled activity and the device record for the individual user. Rather, Bisti et al. adjusts the meeting information to include or not include the participant by recognizing that a new group may have formed. 

While secondary reference to Dotan-Cohen et al. (United States Patent Application Publication No. 2017/030886) provides further analysis of device records for particular individuals and provides for predictions of meeting patterns for the purpose of adjusting meeting to accommodate the predictions about the participants, Dotan-Cohen et al. fail to provide a targeted adjustment to a subsequent instance of a recurring meeting based on a device record and observed activity associated with a previous instance of the recurring activity. In other words, while Dotan-Cohen et al. uses past activity, generally, to predict whether a meeting will be attended by a participant, Dotan-Cohen et al. fail to access a device the utilization record and conduct a comparison for a specified previous instance of the same recurring meeting, and, by extension, fail to incrementally adjust the subsequent instance to align with the individual utilization/device record.

Conclusion

[8]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Walker et al., PREVENTING ACTIVITY DELAYS USING SMART DEVICE ANALYSIS, United States Patent Application Publication No. 2018/0349855, paragraphs [0021]-[0024]: Relevant Teachings: Walker et al. discloses a system and method which anticipates scheduling conflicts and automatically suggests modifications to calendar data to alleviate the conflict. The system/method includes an automated assessment of user interest in a current event and determines whether the current activity is of greater interest to the user with respect to a future scheduled activity. The system suggests a modification to the scheduling data of the future activity based on the assessment. 

Comerford et al., BEHAVIORALLY INFORMED SCHEDULING SYSTEMS AND METHODS, United States Patent Application Publication No. 2016/0350721, paragraphs [0081]-[0084]: Relevant Teachings: Comerford et al. discloses a system and method which provides for scheduling of appointments including recurring events. The system/method determines utilizes a historical profile for the user to determine time and scheduling adjustments for appointments in the form of calendar entries. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683